Name: Council Regulation (EEC) No 2177/90 of 24 July 1990 amending Regulation (EEC) No 1352/90 fixing rice prices for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/8 Official Journal of the European Communities 28 . 7. 90 COUNCIL REGULATION (EEC) No 2177/90 of 24 July 1990 amending Regulation (EEC) No 1352/90 fixing rice prices for the 1990/91 marketing year / HAS ADOPTED THIS REGULATION : Article ' 1 Article 1 of Regulation (EEC) No 1 352/90 is hereby replaced by the following : 'Article 1 For the 1990/1991 marketing year, rice prices shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas, pursuant to Articles 68 and 70 (1 ) of the Act of Accession, Regulation (EEC) No 1352/90 (') provides for an intervention price level in Spain which is different from that applying in the Community as constituted on 31 December 1985 ; Whereas, in view of the changes which have occured since accession in the intervention mechanisms, from the 1990/1991 marketing year the intervention price for rice in Spain should be aligned with that applying in the Community as constituted on 31 December 1985, (a) intervention price for paddy rice : ECU 314,19 per tonne : (b) target price for husked rice : ECU 546,88 per tonne.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 July 1990 . For the Council The President C. MANNINO (') OJ No C 175, 16 . 7. 1990. (2) OJ No L 134, 28 . 5. 1990, p . 17.